Citation Nr: 1020478	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-06 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for right ear hearing 
loss, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hallux limitus-rigidus with degenerative joint 
disease.

4.  Entitlement to an initial compensable rating for left ear 
hearing loss.

5.  Entitlement to an initial compensable rating for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to June 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.

During the pendency of the appeal, in March 2009, the RO 
assigned a 10 percent combined rating to the service-
connected bilateral hallux limitus-rigidus with degenerative 
joint disease, effective October 10, 2006.  Since the RO did 
not assign the maximum disability rating possible, the appeal 
for a higher evaluation remains before the Board, and the 
issues before the Board are as listed on the title page.  AB 
v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal). 

In January 2009, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  There 
has been substantial compliance with the remand directive.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In February 2010, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an initial compensable rating for 
left ear hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On February 12, 2010, prior to the promulgation of a 
decision in the appeal, at the video conference hearing 
before the Board and on the record, the Veteran withdrew the 
appeal of service connection for a heart disability; there is 
no question of fact or law remaining before the Board in this 
matter.

2.  Service connection for hearing loss was denied by the RO 
in decisions dated in June 1988 and September 1988.  The 
Veteran did not appeal the decisions.  

3.  Evidence received since the September 1988 rating 
decision is new and relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for right ear hearing loss.

4.  Resolving doubt in favor of the Veteran, the evidence 
establishes that right ear hearing loss is related to noise 
exposure in service.  

5.  The Veteran's bilateral hallux limitus-rigidus has been 
productive of degenerative joint disease with tenderness upon 
dorsiflexion and currently no dorsiflexion.  While it is not 
severe and equivalent to amputation of the great toe, nor is 
it post operative with resection of the metatarsal head, 
since January 21, 2009 arthritis with limitation of motion is 
present bilaterally.

6.  The Veteran has recurrent tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service 
connection for a heart disability are met; the Board has no 
further jurisdiction in this matter.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

2.  Evidence added to the record since the final September 
1988 rating decision is new and material; thus, the claim of 
entitlement to service connection for right ear hearing loss 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 20.1103 (2009).

3.  Right ear hearing loss was incurred in active military 
service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.385 (2009).

4.  Prior to January 21, 2009, the criteria for a rating in 
excess of 10 percent for bilateral hallux limitus-rigidus 
with degenerative joint disease have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, 
Diagnostic Codes 5003, 5010, 5280, 5281 (2009).

5.  Effective January 21, 2009, the criteria for a rating of 
10 percent and no higher for hallux limitus-rigidus with 
degenerative joint disease of the right foot have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
4.71a, Diagnostic Codes 5003, 5010 (2009).

6.  Effective January 21, 2009, the criteria for a rating of 
10 percent and no higher for hallux limitus-rigidus with 
degenerative joint disease of the left foot have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
4.71a, Diagnostic Codes 5003, 5010 (2009).

7.  The criteria for an initial 10 percent rating for 
tinnitus have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.87, Diagnostic Code 6260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal/Withdrawal

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.101 (2009).  Under 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal, which fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn in writing 
or on the record at a hearing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.

At the video conference hearing before the Board on February 
12, 2010, prior to the promulgation of a decision in the 
appeal, the Veteran stated on the record that he intended to 
withdraw the appeal of the claim of service connection for a 
heart disability.  Additionally, the Veteran submitted a 
written statement that same day stating he wished to withdraw 
the claim of service connection for a heart disability.  
Hence, there is no allegation of error of fact or law 
remaining for appellate consideration on this matter, and the 
Board does not have jurisdiction to consider an appeal in 
this matter.  Accordingly, the appeal is dismissed.

II.  Decision

New and Material Evidence

Legal Criteria

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2009).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

In a June 1988 rating decision, the Providence, RI RO denied 
the claim for entitlement to service connection for hearing 
loss on the basis that hearing loss was not shown.  The 
Veteran was notified of this decision in June 1988.  In a 
September 1988 rating decision, the Providence, RI RO denied 
the claim for entitlement to service connection for hearing 
loss on the basis that hearing loss was not shown.  The 
Veteran was notified of this decision in September 1988.  The 
Veteran did not appeal these decisions.  Thus, the rating 
decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In April 2006, the Veteran requested to reopen the claim for 
service connection for a hearing loss.  The evidence 
submitted since the September 1988 rating decision includes 
VA treatment and examination reports.

According to a March 2009 VA treatment report, the Veteran 
was noted to have right ear hearing loss.  Specifically, the 
examiner noted that the Veteran has sloping to a mild to 
moderate sensorineural hearing loss in the right ear.  The 
March 2009 VA treatment report is new because this evidence 
has not been previously submitted to agency decisionmakers, 
and it is neither cumulative nor redundant.  This evidence is 
material because it relates to an unestablished fact 
necessary to substantiate the claim.  This evidence 
establishes the existence of right ear hearing loss which was 
not conclusively shown by the evidence previously of record.  
A claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Thus, 
this evidence is new and material.

In conclusion, the Board finds that the March 2009 VA 
treatment report received since the September 1988 rating 
decision is new and material, and the claim for service 
connection for right ear hearing loss is reopened.  The 
reopened claim is discussed on the merits below. 

Service Connection

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R.   § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if an organic disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
Veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson 
v. West, 12 Vet. App. 247 (1999); see also Pond v. West, 12 
Vet. App. 341 (1999).

If the record demonstrates that the Veteran engaged in combat 
with enemy forces, then by statute VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the Veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a Veteran has a disorder based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2009). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The Veteran asserts that his right ear hearing loss results 
from in-service acoustic trauma.  His DD Form 214 shows that 
his military occupational specialty (MOS) was in field 
artillery, and he is the recipient of the Purple Heart, along 
with other medals and awards.  Given his combat status, the 
Veteran's assertions as to in-service noise exposure are 
accepted and consistent with his active service.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

It is therefore conceded that the Veteran was exposed to 
acoustic trauma in service.  The question for consideration 
is whether any current right ear hearing loss is casually 
related to such in-service noise exposure.  

Service treatment records are absent for any complaints, 
treatment, or diagnosis of hearing loss.  Upon discharge from 
service, the June 1952 clinical evaluation of the ears was 
normal and the Veteran's hearing was 15/15 with whispered 
voice.  Although whispered voice tests are deemed unreliable, 
there is no indication on discharge examination of hearing 
loss.  The laws and regulations do not require in service 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing 
disability are not met until several years after separation 
from service, the record must include evidence of exposure to 
disease or injury in service that would adversely affect the 
auditory system and post-service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if the record 
shows (a) acoustic trauma due to significant noise exposure 
in service and audiometric test results reflecting an upward 
shift in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 C.F.R. § 
3.385, and (b) post-service audiometric testing produces 
findings meeting the requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether there is a medically 
sound basis to attribute the post-service findings to the 
injury in service, or whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The evidence of record demonstrates current evidence of right 
ear hearing loss.   See March 2009 VA treatment report. 

Following separation from service, the evidence also shows 
that the Veteran underwent VA examination in October 2006 at 
which time he reported that during service he worked in field 
artillery and had military exposure to gunfire daily for over 
a year.  After discharge from service, the Veteran worked as 
a telephone worker.  He denied any occupational and 
recreational noise exposure.  Upon examination, hearing loss 
in the Veteran's right ear was not disabling.  However, the 
VA examiner concluded that the Veteran's hearing loss was at 
least likely as not related to acoustic trauma.  

As noted above, a March 2009 VA treatment record indicates 
that the Veteran currently has right ear hearing loss 
disability in accordance with 38 C.F.R. § 3.385.  On the air 
conduction audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
35
24
40

The examiner noted that the Veteran has sloping to a mild to 
moderate sensorineural hearing loss in the right ear.  The 
examiner also commented that the October 2006 examination 
documented hearing within normal limits through 1000 Hertz 
sloping to a mild sensorineural hearing loss on the right, 
and that the current auditory thresholds are considered to be 
essentially unchanged on the right.  Because right ear 
hearing loss was not seen during active duty service, service 
connection may not be established based on chronicity in 
service or continuity of symptomatology thereafter.  
38 C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  In addition, because hearing loss was not documented 
within one year of the Veteran's separation from active duty 
service, presumptive service connection is not warranted.  

Nonetheless, the Board notes that the Veteran is competent to 
give evidence about observable symptoms, such as diminished 
hearing.  See Layno v. Brown, 6 Vet. App. 465 (1994); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition").  Furthermore, the evidence 
shows that the Veteran's military occupation is consistent 
with exposure to noise.  The evidence of record is void of 
any intercurrent event or injury, and there is no evidence of 
record to suggest that the Veteran was exposed to the amount 
of excessive noise that he was exposed to during service.  He 
was not exposed to post service recreational or occupational 
noise exposure.  The Veteran has a current right ear hearing 
loss disability in accordance with 38 C.F.R. § 3.385.  
Although the October 2006 VA examiner did not report a 
diagnosis of disabling right hearing loss, she related the 
Veteran's hearing loss to acoustic trauma based on her 
clinical expertise and the Veteran's recollections of 
military noise exposure.  Thus, the Board finds that the 
Veteran's right ear hearing loss is related to the noise 
exposure in service.   

Under the circumstances, and with the resolution of all 
reasonable doubt in the Veteran's favor, the Board finds that 
the claim of entitlement to service connection for right ear 
hearing loss is granted.  See 38 C.F.R. § 3.102. 

Increased Rating

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil  
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2009).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009).  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the Veteran, as well as the entire 
history of the Veteran's disorder in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).


Analysis

Bilateral hallux limitus-rigidus with degenerative joint 
disease

The Veteran is currently assigned a 10 percent disability 
rating for bilateral hallux limitus-rigidus with degenerative 
joint disease under Diagnostic Codes 5281 (hallux rigidus, 
unilateral, severe) and 5010 (arthritis, due to trauma).  See 
38 C.F.R. § 4.27.

The medical evidence, including the January 2009 VA 
examination report focuses on symptomatology related to the 
arthritis of the great toes, principally pain and some 
limited motion.  For that reason, use of Diagnostic Code 5010 
is appropriate.  As discussed below, this also involves the 
application of Diagnostic Code 5003 and Diagnostic Codes 
5280-81.

Trauma-induced arthritis, substantiated by x-ray findings, 
shall be rated as degenerative arthritis under Diagnostic 
Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  A 10 percent disability rating is warranted 
for noncompensable limitation of motion and X-ray evidence of 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5281, severe 
unilateral hallux rigidus is to be rated as severe hallux 
valgus.  Diagnostic Code 5280 provides that unilateral hallux 
valgus when operated with resection of the metatarsal head or 
when severe, if equivalent to amputation of the great toe, 
warrants a maximum rating of 10 percent.

The Veteran's bilateral hallux limitus-rigidus with 
degenerative joint disease is currently rated 10 percent 
disabling.  A November 2006 VA examination reflects a 
diagnoses of bilateral hallux limitus-rigidus and 
degenerative joint changes of the first metatarsophalangeal 
(MTP) joint.  The examiner noted that there is tenderness 
upon active and passive dorsiflexion of the MTP joint 
bilaterally.  It was further noted that it was not disabling 
and the Veteran was able to walk unlimited distances as well 
as stand without effect.  The report of the January 2009 VA 
examination shows that the Veteran is unable to dorsiflex the 
big toes due to stiffness and bony blockage.  Nonetheless, 
the evidence fails to show that an assignment of a rating in 
excess of 10 percent is warranted.  Under Diagnostic Code 
5280, hallux valgus warrants a 10 percent evaluation if it is 
severe and equivalent to amputation of the great toe, or if 
it is operated with resection of the metatarsal head.  38 
C.F.R. § 4.71a, Diagnostic Code 5280.  The medical evidence 
of record does not show that the Veteran has ever had a 
surgical resection of the metatarsal head of either foot or 
severe impairment equivalent to amputation of either great 
toe. 

Nonetheless, the evidence does show that the Veteran's left 
and right foot hallux valgus cause significant pain and 
limitation of motion.  It also shows that the Veteran has 
arthritis of each great toe.  See VA examination dated 
January 21, 2009.  Thus, separate 10 percent ratings and no 
higher are warranted.

Accordingly, effective January 21, 2009, a 10 percent rating 
is warranted for the left foot and a separate 10 percent 
rating is warranted for the right foot.  As shown, the Board 
has considered the application of staged ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Board has also considered whether a referral for an 
increased disability evaluation on an extra-schedular basis 
is warranted.  However, the Board concludes that the record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1).  In this regard, the Board finds that the 10 
percent rating in effect prior to 2009 is appropriate and 
effective January 21, 2009, the above assigned separate 10 
percent ratings are adequate and contemplate the Veteran's 
occupational impairment.  Additionally, there has been no 
showing by the Veteran that his bilateral foot disorder, 
standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of normal rating schedule standards.  Accordingly, the Board 
finds that this case does not warrant referral to the 
Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Tinnitus 

The Veteran has requested an initial compensable rating for 
tinnitus.  Diagnostic Code 6260 provides a single 10 percent 
disability rating for recurrent tinnitus, regardless of 
whether the tinnitus is unilateral or bilateral.  38 C.F.R. § 
4.87, Diagnostic Code 6260 (2009).  

On VA examination in October 2006, the Veteran stated that he 
was in the artillery during his period of service and was 
around noise.  He denied a history of tinnitus.  The examiner 
noted that the Veteran's tinnitus was as least as likely as 
not related to acoustic trauma.  The Veteran testified before 
the Board at a video conference hearing in February 2010.  
Testimony revealed that he still experiences ringing in the 
ears at times.  

The Board recognizes the Veteran's contentions indicating 
recurrent tinnitus.  When a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The Board finds the Veteran to be both competent and credible 
to testify as to having recurrent tinnitus.  Resolving all 
doubt in the Veteran's favor, the Board finds that an initial 
10 percent rating for tinnitus is warranted, and the claim is 
granted.  38 U.S.C.A. § 5107(b) (West 2002);  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   

Additionally, the Board has also considered whether a 
referral for an increased disability evaluation on an extra-
schedular basis is warranted.  However, the Board concludes 
that the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that the above assigned 10 percent rating is adequate and 
contemplates the Veteran's occupational impairment, if any.  
Additionally, there has been no showing by the Veteran that 
his tinnitus, standing alone, resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of normal rating schedule standards.  Accordingly, the Board 
finds that this case does not warrant referral to the 
Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v.  
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.  

In this case, with regard to the claim to reopen and the 
claim for service connection, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letters to the Veteran in May and October 2006.  The 
content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
requirements of the VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date in the May and October 2006 letters.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for increased rating, and 
the duty to assist requirements have been satisfied.  VA 
treatment records were obtained and associated with the 
claims file.  VA examinations were performed in 2006 and 2009 
in order to obtain medical evidence as to the nature and 
etiology of the claimed disabilities.  The examiners reviewed 
the Veteran's medical history, conducted necessary testing to 
properly evaluate the service-connected disabilities, and 
recorded pertinent examination findings.  The 2006 VA 
examiner also provided conclusions with supportive rationale.  
The Board finds that the VA examination reports are 
probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

The appeal of the claim of entitlement to service connection 
for a heart disability is dismissed.

New and material evidence having been received; the claim for 
service connection for right ear hearing loss is reopened.

Service connection for right ear hearing loss is granted.

Prior to January 21, 2009, a rating in excess of 10 percent 
for bilateral hallux limitus-rigidus with degenerative joint 
disease is denied.

Effective January 21, 2009, a rating to 10 percent for hallux 
limitus-rigidus with degenerative joint disease of the right 
foot is granted, subject to the regulations pertinent to the 
disbursement of monetary funds.

Effective January 21, 2009, a rating to 10 percent for hallux 
limitus-rigidus with degenerative joint disease of the left 
foot is granted, subject to the regulations pertinent to the 
disbursement of monetary funds.

An initial 10 percent disability rating for tinnitus is 
granted, subject to the regulations pertinent to the 
disbursement of monetary funds.


REMAND

The Board notes that the Veteran was afforded a VA audiology 
examination in October 2006.  However, there is medical 
evidence of record which shows that the Veteran's hearing 
loss may have worsened.  

VA treatment records dated in March 2009 reflect that the 
Veteran has borderline mild sloping to profound mixed hearing 
loss on the left.  The audiologist reported that the auditory 
thresholds on the left have decreased compared with previous 
audiogram.  He also noted that the Veteran was a hearing aid 
candidate based on audiometric testing.  In addition, service 
connection has been granted for right ear hearing loss.  
Given the evidence of worsening since the last examination 
and given the Veteran's assertions of a higher level of 
disability, a new examination is needed to determine the 
severity of the Veteran's hearing loss.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  

In addition, it appears there may be additional VA treatment 
records that have not been associated with the claims file 
which may affect the outcome of his claim.  According to the 
March 2009 VA treatment report, further evaluation by the 
audiology clinic was forthcoming.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  As efforts have not been undertaken to associate 
these records with the claims file, attempts should be made 
to obtain these records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Any pertinent VA or other inpatient or 
outpatient treatment records subsequent to 
March 2009 should be obtained and 
incorporated in the claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to VA.  All 
attempts to procure records should be 
documented in the file.  If any records 
identified by the Veteran cannot be 
obtained, a notation to that effect should 
be included in the file.  In addition, the 
Veteran and his representative should be 
informed of any such problems.

2.  Thereafter, schedule the Veteran for a 
VA audiological evaluation to determine 
the current severity of his hearing loss.  
The claims file and a copy of this Remand, 
must be provided to and reviewed by the VA 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished.  Specifically, the 
results of a complete VA audiological 
evaluation must be recorded, to include a 
statement detailing, in numbers, the 
findings of puretone decibel loss at 500, 
1000, 2000, 3000 and 4000 Hertz, the 
puretone threshold average of the results 
from 1000 Hertz to 4000 Hertz, and the 
results of the word recognition test, in 
percentages, using the Maryland CNC test.  
The report must be typed.

3.  Thereafter, the AMC/RO should review 
the examination report to ensure that it 
is responsive to and in compliance with 
the directives of this remand and if not, 
it should implement corrective procedures.

4.  After completing any additional 
notification and/or development deemed 
necessary, readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the AMC/RO must furnish to the Veteran and 
his representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations.

Prior to recertification, in accordance 
with applicable procedure, the Veteran's 
current representative should be provided 
an opportunity to submit a VA Form 646 or 
its equivalent.  All efforts made should 
be documented and incorporated into the 
claims file.  

Afford the Veteran and his representative 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  
Thereafter, the case should be returned to 
the Board, if in order.  The Veteran need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


